Benham, Judge,
dissenting.
I am compelled to dissent because I do not agree with the majority’s conclusion that a self-insurer is not required to provide uninsured motorist coverage.
The purpose of the uninsured motorist statute (OCGA § 33-7-11) “is to require some provision for first-party insurance coverage ‘to facilitate indemnification for injuries to a person who is legally entitled to recover damages from an uninsured motorist, and thereby to protect innocent victims from the negligence of irresponsible drivers.’ *689[Cit.] Uninsured motorist statutes are remedial in nature and must be broadly construed to accomplish the legislative purpose. [Cits.]” Smith v. Commercial Union Assur. Co., 246 Ga. 50, 51 (268 SE2d 632) (1980); Maryland Cas. Co. v. Rhoden, 170 Ga. App. 704, 705 (318 SE2d 175) (1984). Any motor vehicle liability policy issued or delivered in this state must provide uninsured motorist coverage. OCGA § 33-7-11 (a) (1). The majority opinion places an unduly narrow and oppressive interpretation on the Act and fails to take properly into consideration the purpose of the uninsured motorist statute as outlined above.
Under the Georgia Motor Vehicle Accident Reparations Act (OCGA § 33-34-1 et seq.), the owner of a motor vehicle must insure that vehicle by purchasing a policy of insurance or by qualifying as a self-insurer. See OCGA § 33-34-10 (a) (1). One who wishes to be self-insured must receive the approval of and a certificate of self-insurance from the department. OCGA § 40-9-101 (a). The certificate, signifying the department’s approval of the applicant’s financial ability to meet the requirements of the Motor Vehicle Accident Reparations Act, is “simply a substitute for the policy of insurance which the vehicle owner would otherwise have to buy in order to comply with the . . . Act. In fact, the approval received by the self-insurer serves the same function as the liability policy of insurance which an individual purchases: both indicate that the vehicle owner intends to comply with the mandatory insurance law, and both indicate that there is security in at least the amounts required by statute covering the vehicle. Thus, the approval received by a self-insurer allowing it to self-insure is the equivalent of a ‘liability policy’ . . . within the meaning of the [uninsured [m]otorist [statute] . . .” Modesta v. Southeastern Pa. Transp. Auth., 503 Pa. 437 (469 A2d 1019, 1024) (1983). See also Transport of N. J. v. Watler, 79 N. J. 400 (400 A2d 61) (1979); Unigard Ins. Co. v. Columbus Green Cabs, 67 Ohio App. 2d 152 (426 NE2d 200) (1980). Inasmuch as the certificate of self-insurance is the equivalent of a policy of insurance and is issued and delivered in this state, I conclude that a self-insured’s coverage must include uninsured motorist coverage. OCGA § 33-7-11 (a) (1).
The result I reach comports with the purpose of the uninsured motorist as well as the self-insurer legislation. While self-insurers may be relieved of the burden of expending assets on insurance premiums, they cannot avoid the claims of the individuals for whose protection the motor vehicle insurance laws have been enacted. Modesta, supra at 1022.
I am authorized to state that Presiding Judge Deen and Judge Pope join in this dissent.
*690Decided October 16, 1985
Rehearing denied November 4, 1985
Frank J. Klosik, Jr., Frederick M. Valz III, for appellants.
William A. Dinges, William D. Strickland, for appellee.